Citation Nr: 1738253	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  13-28 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for Wegener's Granulomatosis, also claimed as vasculitis. 

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for hypothyroidism.

4.  Entitlement to service connection for hypercholesterolemia, claimed as high cholesterol.

5.  Entitlement to an initial rating in excess of 10 percent for left upper extremity cervical radiculopathy.

6.  Entitlement to an initial rating in excess of 10 percent for right upper extremity cervical radiculopathy.

7.  Entitlement to a rating in excess of 20 percent for a back disability.

8.  Entitlement to a rating in excess of 10 percent for a neck disability.  

9.  Entitlement to a rating in excess of 10 percent for left lower extremity radiculopathy. 

10.  Entitlement to a rating in excess of 10 percent for a right elbow disability.

11.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Eric Gang, Attorney


ATTORNEY FOR THE BOARD

M. Yacoub, Associate Counsel 


INTRODUCTION

The Veteran had active military service from September 1977 to September 1980 and from March 1992 to September 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico. 

The issue of entitlement to service connection for pneumonia has been raised by the record in a September 2011 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issues of entitlement to service connection for Wegener's Granulomatosis and a right knee disability; of entitlement to increased ratings for right and left upper extremity cervical radiculopathy, a back disability, a neck disability, left lower extremity radiculopathy, and a right elbow disability; and of entitlement to a TDIU are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Hypercholesterolemia, or high cholesterol, is a laboratory finding and not a chronic disability for which VA disability benefits may be awarded. 

2.  Hypothyroidism is not etiologically related to the Veteran's active service and was not diagnosed within one year of the Veteran's separation from active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for high cholesterol are not met.  38 U.S.C. §§ 101, 105(a), 1110, 1131, 5107(b) (2016); 38 C.F.R. § 3.303 (2016). 

2.  Hypothyroidism was not incurred in or aggravated by active service and the incurrence or aggravation of hypothyroidism during active service may not be presumed.  38 U.S.C. §§ 1101, 1110, 1112, 1131 (2016); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016). 






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to Service Connection for Hypercholesterolemia

The Veteran contends that he has hypercholesterolemia, or high cholesterol, as a result of his active military service.  

Reviewing the Veteran's long-term medical history, there is an indication of hypercholesterolemia.  However, elevated cholesterol in and of itself is not a recognized disability for VA compensation purposes, but rather, a mere laboratory finding.  See 61 Fed. Reg. 20, 440 -20, 445 (May 7, 1996) (diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results rather than disabilities, and are therefore not appropriate entities for the rating schedule to address).

The law restricts claims for service connection to that which involves a current qualifying disability.  Moore v. Nicholson, 21 Vet. App. 211 (2007); Francisco v. Brown, 7 Vet. App. 55 (1994); Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

Therefore, the Veteran cannot establish service connection for hypercholesterolemia.  Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for hypercholesterolemia is not warranted.  38 U.S.C. § 5107 (b) (2016); Gilbert v. Derwinski¸1 Vet. App. 49 (1990). 

Entitlement to Service Connection for Hypothyroidism

The Veteran contends that he has a thyroid disability that was caused by his active service. 

Service treatment records (STRs) are silent for treatment or diagnosis of any thyroid disability during either of the Veteran's periods of active service.  At a September 1980 separation examination, the Veteran's neck and endocrine system were found to be clinically normal upon examination.  The Veteran also explicitly denied any thyroid issues at that time.  There is no other indication from the examination that the Veteran had any thyroid disability, or symptoms attributable to any thyroid disability, at the time of separation from either period of active service.

A review of the post-service medical records shows that the Veteran has received treatment at a VA Medical Center for a thyroid disability.  However, there is no indication from the treatment notes of record that the Veteran's thyroid disability has been related to his active service. 

VA treatment records spanning a time period between May 2002 and October 2006 show consistent evaluations of the Veteran's thyroid, all of which return notes of a symmetric thyroid gland at palpation, with no nodules and no carotid bruits.  A Medical Board examination from September 2004 also shows the Veteran explicitly denying a thyroid problem. 

While the Veteran is competent to report symptoms, he is not competent to provide a diagnosis of a thyroid disability or an opinion linking a diagnosed thyroid disability to active service, as that requires medical expertise and is outside the realm of common knowledge of a layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran is not competent to provide an etiology opinion in this case.

Further, there is no evidence of record showing that the Veteran was diagnosed with hypothyroidism, or any thyroid disability, within one year of his separation from active service.  Therefore, presumptive service connection is not applicable.

In sum, there is no indication that the Veteran had a thyroid disability while in active service.  The Veteran was not diagnosed with a thyroid disability within one year of his separation from active service, and there is no evidence of record which supports a nexus between the Veteran's diagnosis and his active service.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for hypothyroidism is not warranted.  38 U.S.C. § 5107 (b) (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 
ORDER

Entitlement to service connection for hypercholesterolemia is denied. 

Entitlement to service connection for hypothyroidism is denied. 


REMAND

Although the Board regrets the delay, further development is necessary before the remaining claims on appeal are decided. 

With regard to the Veteran's claim of entitlement to service connection for Wegener's Granulomatosis, the Veteran has repeatedly contended that his diagnosis is due to his active service and that it manifested within one year of his separation from active service.  While some of the Veteran's STRs from his first tour of duty reflect explicit denials for blood conditions or excessive bleeding, a dental record from November 1977 indicates that the Veteran did have a blood disorder.  Further in an April 1980 notation from the Veteran's STRs, excessive bleeding was noted after the Veteran underwent a procedure.  

A review of the record confirms a diagnosis for Wegener's Granulomatosis in April 2010, and that the Veteran has received chemotherapy as treatment at private medical facilities.  However, the record does not show that the Veteran has been provided a VA examination to determine the nature and etiology of his symptoms.  

In light of the Veteran's reported incidents in service, the notations in his STRs, the Veteran's assertions of onset, and the post-service medical evidence showing that the Veteran has continued to report symptoms and be treated for Wegener's Granulomatosis, the Board finds that the Veteran should be provided a VA examination to determine the nature and etiology of any current disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

With regard to the Veteran's claim of entitlement to service connection for a right knee disability, the Veteran has reported that he experiences extreme pain and stiffness in his right knee as a result of his active service.  The Veteran's STRs indicate that he sustained a fall in active service while transporting a box.  

A review of post service medical records shows that the Veteran has been seen at the VA Medical Center beginning in October 2010.  A right knee MRI was conducted which revealed a finding of a horizontal tear of the medial meniscus posterior horn with knee joint effusion.  

In light of the Veteran's report of an injury in service, his reported symptoms of pain since, and the evidence of his current treatment for a diagnosed knee disability, the Board finds that the Veteran should be provided a VA examination to determine the nature and etiology of any current right knee disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

With regard to the Veteran's claims for increased ratings for right elbow, back, neck, bilateral upper extremity radiculopathy, and left lower extremity radiculopathy, the Veteran was last afforded VA examinations in February 2011.  At that time, the Veteran reported that his low back, neck and elbow disabilities were rapidly deteriorating.   

Given the reported rapid deterioration of the Veteran's disabilities in the span of only one year and the fact that more than six years have elapsed between the Veteran's last assessment of those disabilities, the Board finds that those examinations are now stale and not adequate for rating purposes.  Therefore, the Board finds that the Veteran should be afforded new VA examinations to determine the current level of severity of all impairment resulting from his service-connected right elbow disability, back disability, neck disability, bilateral upper extremity radiculopathy, and left lower extremity radiculopathy.    

With regard to the Veteran's claim for TDIU, the Board finds that the Veteran's claim is inextricably intertwined with his claims currently on appeal.  Therefore, the appropriate remedy where a pending claim is inextricably intertwined with claims currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991). 

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding VA and private treatment records and associate them with the claims file. 

2.  Then, schedule the Veteran for a VA examination with an examiner with sufficient expertise to determine the nature and etiology of any current vasculitis to include Wegener's Granulomatosis.  The examiner should review the claims file and indicate that review in the report.  Any indicated studies should be performed.  

Based upon the examination results and review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any identified vasculitis is etiologically related to the Veteran's active service.  

The examiner should also provide an opinion as to whether or not the Veteran's current disability was at least as likely as not (50 percent or greater probability) caused or aggravated by any of the Veteran's service-connected disabilities.  

In forming the opinions, the examiner should specifically consider the Veteran's assertions, and the notations for excessive bleeding noted in his STRs.  These considerations should be noted in the examiner's opinion.

The rationale for all opinions expressed must be provided.

3.  Schedule the Veteran for a VA examination with an examiner with sufficient expertise to determine the nature and etiology of any right knee disability.  The examiner should review the claims file and indicate that review in the report.  Any indicated studies should be performed.  

Based upon the examination results and review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any identified right knee disability is etiologically related to the Veteran's active service.  

The examiner should also provide an opinion as to whether or not the Veteran's current right knee disability was at least as likely as not (50 percent or greater probability) caused or aggravated by any of the Veteran's service-connected disabilities.  

The rationale for all opinions expressed must be provided.

4.  Schedule the Veteran for a VA examination(s) by an examiner(s) with sufficient expertise to determine the current level of severity of all impairment resulting from his service-connected right elbow disability, back disability, neck disability, bilateral upper extremity radiculopathy, and left lower extremity radiculopathy.  The examiner(s) should review the claims file and indicate that review in the report.  Any indicated studies should be performed.  

The examiner(s) should provide all information required for rating purposes, to specifically include both active and passive range of motion testing.  The examiner(s) should also provide weight-bearing and nonweight-bearing range of motion testing for the weight-bearing joints in question.  If the examiner(s) is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner(s) should clearly explain why that is so.  

5.  Confirm that the VA examination reports and medical opinions provided comport with this remand and undertake any other development found to be warranted. 

6.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case to the Veteran and his representative, and allow the appropriate time for a response.  Then, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2016).




______________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


